Citation Nr: 0320387	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-09 246	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of bilateral 
trench foot.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran was inducted into service in November 1943, 
entered active service in December 1943 and was discharged 
from service in January 1946.  He was awarded the Combat 
Infantry Badge.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, the RO denied 
service connection for hearing loss and trench foot.  The 
veteran appealed to the Board, and in a decision dated in May 
2001, the Board granted service connection for hearing loss 
and denied the claim of entitlement to service connection for 
trench foot.  The veteran appealed the denial of service 
connection for trench foot to the United States Court of 
Appeals for Veterans Claims (Court).  

In an order dated in April 2002, the Court vacated the 
Board's May 2001 decision to the extent that it denied the 
claim of entitlement to service connection for trench foot.  
The Court instructed the Board to arrange for a VA medical 
examination or opinion relative to the veteran's claim.  The 
ordered development has been completed, and the case is ready 
for further consideration by the Board.  

As noted earlier, in its May 2001 decision, the Board granted 
service connection for hearing loss.  The veteran filed his 
claim for service connection for hearing loss in August 1997, 
and he has presented VA appointment lists showing one 
audiology visit to VA in 1999 and multiple visits in 2000, 
2001 and 2002, including visits for "audio repair."  The 
veteran has questioned the charge of fifty dollars, which he 
states he has been charged for each visit.  The Board refers 
this matter to the RO for consideration and referral to the 
Medical Administration Service, if appropriate.  




FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.  The veteran was in combat during World War II with 
service in the Rhineland and Central Europe.  

3.  Medical evidence demonstrates that the veteran has 
residuals bilateral trench foot, including a gait disorder, 
due to cold injury in service.  


CONCLUSION OF LAW

Residuals of bilateral trench foot, including a gait 
disorder, due to cold injury were incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through the September 1999 statement of the case, the veteran 
was informed of the requirements for service connection for 
his claimed disability.  The veteran has submitted evidence 
in support of his claim, and a VA examination and medical 
opinion have been obtained.  In view of the Board's decision, 
it finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In October 2002, pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) as then in effect, the Board undertook 
additional development of the veteran's claim, including 
obtaining the VA examination as directed by the Court.  The 
examination report has not been considered by the RO.  The 
Board recognizes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in a recent decision, 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), has held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  The Board finds, however, that in view of its 
decision granting the claim, there is no prejudice to the 
veteran in proceeding with this appeal without returning the 
case to the RO for consideration of the evidence added to the 
record.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran contends that he currently suffers from residuals 
of trench foot, including a gait disorder.  He reports that 
his feet were frozen in Germany in 1945 and that he was 
hospitalized in April 1945 for blisters that were symptoms of 
the cold injury.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The veteran's service medical records are not available and 
according to the National Personnel Records Center may have 
been destroyed in a fire at that facility in 1973.  The 
veteran's separation qualification record establishes that 
during World War II his duties included being an ammunition 
bearer on the crew of a heavy machine gun and serving as a 
bazooka man for a machine gun section.  Part of his service 
was with Company D of the 273rd Infantry Regiment.  His 
Enlisted Record and Report of Separation, WD AGO Form 53-55, 
shows that he served in the Rhineland and Central Europe and 
received the Combat Infantryman Badge.  Under 38 U.S.C.A. 
§ 1154(b), the veteran's assertions regarding injury during 
combat shall be accepted if consistent with the circumstances 
of such service.  

The veteran has submitted a morning report showing that he 
was hospitalized in April 1945 because of blisters on his 
feet.  In addition, he has submitted notarized statements in 
support of his claim from two fellow servicemen.  One, who 
was apparently in the veteran's battalion, recalled talking 
to members of "D" Company, including a sergeant, about how 
the veteran's feet bled after freezing.  The fellow 
serviceman stated that he thought at the time that the 
veteran was lucky his feet did not have to be removed.  He 
also said that the veteran was hospitalized in service 
because of his feet and to his knowledge experienced the 
worst case of trench foot in the battalion.  Another fellow 
serviceman, who stated that he had been a member of Company D 
of the 273rd Infantry, wrote saying he confirmed that the 
veteran had a severe case of frost bite while a member of 
Company D, 273rd Infantry Regiment, 69th Infantry Division.  
He said this occurred in early April 1945 and that the 
veteran was hospitalized and did not rejoin the company until 
July 1945.  

VA medical records show that at a neurology consultation in 
September 1998, the veteran complained of difficulty walking 
and that after examination, the impression was idiopathic 
senile gait disorder.  Private and VA treatment records show 
that during 1998 and 1999 the veteran received physical 
therapy for general rehabilitation and gait training.  At a 
VA examination in May 2003, the veteran gave a history of 
having been in Germany during World War II and during that 
time having been exposed to cold and snow for three days and 
three nights.  He recalled that when his shoes were taken 
off, his feet were bloody and he had cold exposure and 
blisters.  He said he was hospitalized in three different 
hospitals in Germany from April to July 1945.  The veteran 
reported that after service he had difficulty tolerating cold 
weather and that his feet were very, very painful during cold 
weather.  He said it was for that reason that he moved to 
Florida in 1974.  He said that for unknown reasons he 
developed difficulty walking.  He also reported continued 
complaints of intolerance to the cold weather.  He said that 
even in Florida he always wore thick socks during the chilly 
season.  

On examination, the veteran was unable to tandem gait or to 
stand on his heels or toes, and he was unable to lift his 
forefeet while standing.  Both lower extremities were 
edematous at the distal one fourth of the legs to include the 
ankles and the dorsum of both feet.  There was slight 
tenderness in the arch of each foot and on the plantar 
surface of the distal part of each foot.  There was no hair 
on his toes and the plantar surfaces of the feet were cooler 
to touch that the rest of his body.  Sensation was intact to 
touch on both feet and toes, but he was not always correct in 
identifying the exact location of the toe that was touched.  
There were selective spots on the toes that were insensitive 
to pinprick.  Doriflexion and plantar flexion were limited in 
both ankles.  His gait was short steps and slightly wide 
based.  There was decreased clearance of the feet from the 
floor with slight shuffling, and he had a bent over posture.  
He had flat feet, and all the toes had flexion deformities.  
X-rays of both feet showed hallux valus deformities, 
degenerative changes, flexion deformities of the toes and 
calcaneal spurs.  

The physician stated that he reviewed the veteran's claims 
file.  He stated that with the veteran's history and review 
of the record it was his opinion that it is as likely as not 
that the veteran currently has residuals of trench feet from 
service by his intolerance to cold temperatures.  He also 
stated that it is as likely as not that his gait disorder is 
related to his trench feet from service and from the 
degenerative joint disease.  

Based on the foregoing, the Board finds that the elements 
required for service connection have been satisfied.  The May 
2003 VA examination provided medical evidence of the current 
disability, that is, residuals of bilateral trench foot, 
including a gait disorder.  The record establishes that the 
veteran served in combat, and the Board finds that his 
assertions regarding having suffered cold injury to his feet 
are consistent with having served in the Rhineland and 
Central Europe in early 1945.  Further, the Board finds the 
statements of the veteran's fellow servicemen concerning cold 
injury to the veteran's feet to be credible and supported by 
the only available service record, that being the morning 
report showing the veteran was hospitalized in early April 
1945 for blisters on his feet.  These factors, that is, the 
presence of the current disability and the evidence of the 
cold injury in service, together with the May 2003 medical 
opinion relating the residuals of bilateral trench foot, 
including a gait disorder, to service, are all that is 
required to substantiate the veteran's claim.  The appeal may 
therefore be allowed.  


ORDER

Service connection for bilateral trench foot, including a 
gait disorder, is granted.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

